Case 19-19315         Doc 16  Filed 07/29/19 Entered 07/29/19 23:38:39            Desc Main
                                Document     Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



In re the matter of
                                                     NO. 19-19315
JOSE H. RODRIGUEZ,                                   CHAPTER 13

                Debtor.                              JUDGE A. BENJAMIN GOLDGAR
                                                     Confirmation: 9/20/19 @ 10:00 a.m.


                               OBJECTION TO CONFIRMATION


        Now comes TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR
TOYOTA LEASE TRUST, its successors and/or assigns, (hereinafter referred to as
“Movant”), a creditor herein, by TERRI M. LONG, its attorney, and objects to the
confirmation of this plan. In support thereof, creditor respectfully represents as follows:


        1. On July 10, 2019, the Debtor herein filed a petition for relief pursuant to Title
11, Chapter 13, United States Code.


        2. Movant is a creditor of the Debtor with respect to a certain unexpired Lease
Agreement dated April 16, 2016, providing for the lease by the Debtor from Movant of a
certain 2016 Lexus ES350 motor vehicle.


        3. The plan fails to provide for the assumption or rejection of this lease, nor does
it provide for the treatment of this lease.


        4. The plan at Part 6: Executory Contracts and Unexpired Leases, Section 6.1
states that only leases or executory contracts listed in Section 6.1 of the plan will be
assumed.


        5.   Movant is not listed in Section 6.1.
Case 19-19315      Doc 16     Filed 07/29/19 Entered 07/29/19 23:38:39            Desc Main
                                Document     Page 2 of 2



       WHEREFORE, TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR
TOYOTA LEASE TRUST, its successors and/or assigns, prays that this Honorable Court
enter an Order denying confirmation of said plan, and for such other and further relief as
this Court may deem just.
                                              TOYOTA MOTOR CREDIT CORPORTION
                                              SERVICER FOR TOYOTA LEASE TRUST,
                                              its Successors and/or Assigns


                                              BY: _____/s/ Terri M. Long        _______
                                                       TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR TOYOTA
LEASE TRUST, its Successors and/or Assigns




                               CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2019, I electronically filed the foregoing Objection
to Confirmation with the Clerk of the Court using the ECF system which will send
notification of such filing to the following:

David M. Siegel, Attorney for Debtor
Glenn B. Stearns, Chapter 13 Trustee

And I certify that I have mailed by United States Postal Service the Objection to
Confirmation to the following non-ECF participants on the same date:

Jose H. Rodriguez
38010 N. Loyola Avenue
Beach Park, IL 60087
Debtor.
